229 F.2d 440
UNITED STATES of America, Plaintiff-Appellee,v.MANUFACTURERS CASUALTY INSURANCE COMPANY, Defendant-Appellant.
No. 244.
Docket 23887.
United States Court of Appeals Second Circuit.
Argued February 8, 1956.
Decided February 8, 1956.

Appeal from the United States District Court for the Southern District of New York; Lawrence E. Walsh, Judge.
Fred Flatow, New York City, for defendant-appellant.
Paul W. Williams, U. S. Atty. for Southern District of New York, New York City (Maurice N. Nessen and Arthur B. Kramer, Asst. U. S. Attys., New York City, of counsel), for plaintiff-appellee.
Before MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.